Detailed Action
Summary
1. This office action is in response to the application filed on October 14, 2021. 
2. Claims 1-23 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 10/14/2021 are acceptable. 
Specification
5. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objection 
7. Claims 1, 3-4,6, 9,12-13,19,21 and 25 are objected to because of the following informalities: 
Claim 1 recites “at least one of the switching device” in line 10 should be “the at least one of the switching device”.
Claim 1 recites “each of the switching devices” in lines 14,16, 19,21,23, and 24 should be “the each of the switching devices”.
Claim 1 recites “each of the switching device” in lines 31 and 35 should be “the each of the switching devices”. Examiner understood that “each of the switching devices” which refer to plurality switching devices and “each of the switching device”  is refer to singular device, thus they are different elements.
 Claim 1 recites “the switching device” in line 12. There is insufficient antecedent basis for this claim limitation.
Claim 1 recites “each of the switching devices that detected the overcurrent event and does not have a voltage sensing capability” in lines 16-17 should be “each of the switching devices that detected the overcurrent event and does not have the voltage sensing capability”.
Claim 1 recites “ switching device that does not have a voltage sensing capability” in lines 22-23 should be “the switching device that does not have the voltage sensing capability”.
Claim 1 recites “by the sending switching device” in line 26-27”. There is insufficient antecedent basis for this limitation.
Claim 1 recites “the locally measured current” in line 26. There is insufficient antecedent basis for this limitation.
Claim 1 recites “inferred the loss of voltage from measured current” in line 25 should be “the inferred loss of voltage from the measured current”.
Claim 1 recites “the faulted section” in line 46. There is insufficient antecedent basis for this limitation.
Claims 1,4, 19 and 25 recites “immediate downstream section” in line 46, 3, 35, 3 respectively  should be “the immediate downstream section”
Claims 3 and 21 recite “the interrupting device” in line 2 . There is insufficient antecedent basis for this limitation.
Claim 3 recites “the count matches”.  There is insufficient antecedent basis for this limitation.
Claim 6 recites “the current” in line 3. There is insufficient antecedent basis for this limitation.
Claim 9 recites “a switching device” in line 1 should be “the switching device”.
Claim 9 recites “the upstream device” in line 3 . There is insufficient antecedent basis for this limitation.
Claims 12&13 recite “the closest switching device”.  There is insufficient antecedent basis for this limitation.
Claim 19 recites “by the sending switching device” in lines 18-19”. There is insufficient antecedent basis for this limitation.
Claim 19 recites “each of the switching devices” in lines 10,12,14 and 16 should be “the each of the switching devices”.
Claim 19 recites “the switching device” in line 35. There is insufficient antecedent basis for this claim limitation.
Claim 19 recite “the loss of voltage upstream” line 11-12. There is insufficient antecedent basis for this claim limitation.
Claim 19 recites “the faulted section” in line 35. There is insufficient antecedent basis for this limitation.
In re to claims 2,5,7-8,10-11 and 14-18, claims 2,5,7-8,10-11 and 14-18 depend from claim 1, thus are also objected for the same reasons provided above. 
In re to claims 20-23, claims 20-23 depend from claim 19, thus are also objected for the same reasons provided above. 
Claim Rejection - 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,4,10-11,19 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1,4,10-11,19, 22 and 30 are objected to because of the following informalities:
Claims 1 and 19, recite a phrase "that device " in lines 42 and 30 respectively in the claims. It is unclear to the Examiner  "that device" in the claims refer to which element. 
Claims 4,10,11 and 22 recite a phrase “the device”.  It is unclear to the Examiner  "the device" in the claims refer to which element. 
In re to claims 2-3,5-9,12-18, claims 2-3,5-9,12-18 depend from claim 1, thus are also rejected for the same reasons provided above. 
In re to claims 18-21 and 23, claims 18-21 and 23 depend from claims 19, thus are also rejected for the same reasons provided above. 

Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
In re to claim 1, Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17499548. Although the claims at issue are not identical, they are not patentably distinct from each other.
Conflicting claims Case No 17/501136
Conflicting claims Case No Co-pending claims of 17/499548  
1. A method for locating and isolating a fault in a power distribution network, the network including at least one power source, at least one feeder and a plurality of switching devices positioned along the at least one feeder and being in communications with each other, where network sections are defined between adjacent switching devices and where at least one of the switching devices does not have a voltage sensing capability, the method comprising: detecting an overcurrent event in the network from the fault by at least some of the switching devices; interrupting the overcurrent event by opening and then immediately locking out or performing subsequent reclosing operations by at least one of the switching devices that detected the overcurrent event; increasing a count value in the switching device that interrupted the overcurrent event and in each of the switching devices that detected the overcurrent event and then detected loss of voltage upstream, in each of the switching devices that detected the overcurrent event and does not have a voltage sensing capability and in each of the switching devices that detected the overcurrent event, does not have a voltage sensing capability and inferred the loss of voltage upstream by measured current; 
sending a count and current (C&I) message from each of the switching devices that detected the overcurrent event and then measured the loss of voltage upstream, from each of the switching devices that detected the overcurrent event and has an upstream neighbor switching device that does not have a voltage sensing capability, from each of the switching devices that detected the overcurrent event and does not have a voltage detecting capability, and from each of the switching devices that detected the overcurrent event, does not have a voltage detecting capability and inferred loss of voltage upstream by measured current, the C&I message including the locally measured current by 40 Attorney Docket No. SC-5630 the sending switching device and the count value of the sending switching device; starting a C&I timer in each switching device that sent a C&I message; performing a current matching test, in each switching device that started the C&I timer and it has expired, between the measured current that may have been received in a C&I message by that switching device and current measured by that switching device; populating a fault isolation table in each switching device that detects the overcurrent event that includes its count value, its measured current and accumulated current from a received C&I message; repeating interrupting the overcurrent event, increasing the count value, sending the C&I messages, starting the C&I timer, performing the current matching test and populating the fault isolation table; determining that the fault is in an immediate downstream section of a switching device based on the count value in that device matching a predetermined first count value and a current matching test failure; and sending a downstream switch open message to an immediate downstream switching device from the switching device that determined that the fault is in its immediate downstream section to isolate a downstream end of the faulted section.
1. A method for locating and isolating a fault in a power distribution network, the network including at least one power source, at least one feeder and a plurality of switching devices positioned along the at least one feeder and being in
 communications with each other, where network sections are defined between adjacent switching devices, the method comprising: detecting an overcurrent event in the network from the fault by at least some of the switching devices; 




interrupting the overcurrent event by opening and then immediately locking out or performing subsequent reclosing operations by at least one of the switching devices that detected the overcurrent event; 
increasing a count value in the switching device that interrupted the overcurrent event; increasing a count value in each switching device that detected the overcurrent event and then detected loss of voltage upstream as a result of another switching device interrupting the overcurrent event; 








sending a count and current (C&I) message from each of the switching devices that detected the overcurrent event and then detected the loss of voltage upstream to an upstream neighbor switching device, the C&I message including a measured current by the sending switching device and the count value of the sending switching device;


 








starting a C&I timer in each switching device that detected the overcurrent event; 




performing a current matching test, in each switching device that started the C&I timer and it has expired, between the measured current that may have been received in a C&I message by that switching device and current measured by that switching device; 

populating a fault isolation table in each switching device that detects the overcurrent event that includes its count value, its measured current and accumulated current from a received C&I message; 
repeating interrupting the overcurrent event, increasing the count value, sending the C&I messages, starting the C&I timer, performing the current matching test and populating the fault isolation table; determining that the fault is in an immediate downstream section of a switching device based on the count value in that device matching a predetermined first count value and a current matching test failure; and sending a downstream switch open message to an immediate downstream switching device from the switching device that determined that the fault is in its immediate downstream section to isolate a downstream end of the faulted section.
2. The method according to claim 1 further comprising sending an upstream switch open message to a downstream switching device to open the switching device from a sending switching device that has a count value matching a predetermined second count value and if the sending switching device has a voltage sensing capability and detects an upstream loss of voltage, the sending switching device does not have a voltage sensing capability and did not open to interrupt the overcurrent event, the switching device is a41 Attorney Docket No. SC-5630 sectionalizer, and if the sending switching device is capable of interrupting the overcurrent event, does not have a voltage sensing capability and inferred the loss of voltage from measured current, wherein the first count value is less than the second count value.
2. The method according to claim 1 further comprising sending an upstream switch open message to a downstream switching device from a switching device that has a count value matching a predetermined second count value, wherein the first count value is less than the second count value.


3. The method according to claim 2 further comprising locking open the interrupting device when its count value matches a predetermined third count value, wherein the third count value is greater than the second count value, and wherein the interrupting device ignores the upstream switch open message if it receives it, and opens if the count matches and if there is upstream loss-of-voltage (LoV).

3. The method according to claim 2 further comprising locking open the interrupting device when its count value matches a predetermined third count value, wherein the third count value is greater than the second count value, wherein the interrupting device ignores the upstream switch open message if it receives it.
4. The method according to claim 1 further comprising sending an information message containing fault location information from the device that determined that the fault is in its immediate downstream section.
4. The method according to claim 1 further comprising sending an information message containing fault location information from the device that determined that the fault is in its immediate downstream section.
5. The method according to claim 4 further comprising sending a power restoration request message once the faulted section is isolated, using the information from the information message.
5. The method according to claim 4 further comprising sending a power restoration request message once the faulted section is isolated, using the information from the information message.

10. The method according to claim 1 wherein performing a current matching test includes computing a difference between the measured current by the switching device and accumulated current from C&I messages received by the device.
6. The method according to claim 1 wherein performing a current matching test includes computing a difference between the measured current by the switching device and accumulated current from C&I messages received by the device.
11. The method according to claim 1 wherein each device has a loss- of-voltage (LoV) Boolean indicator, which is stored separately from the fault isolation table, which holds the state of whether the device detected upstream LoV after the overcurrent event was interrupted.
7. The method according to claim 1 wherein each device has a loss-of-voltage (LoV) Boolean indicator, which is stored separately from the fault isolation table, which holds the state of whether the device detected upstream LoV during the overcurrent event after the overcurrent event was interrupted.
12. The method according to claim 1 wherein the switching devices are coordinated where the switching device that interrupts the overcurrent event is the closest switching device upstream of the fault, having fault interrupting capabilities.
8. The method according to claim 1 wherein the switching devices are coordinated where the switching device that interrupts the overcurrent event is a first switching device have fault interrupting capabilities.
13. The method according to claim 1 wherein the switching devices are mis-coordinated where the switching device that interrupts the overcurrent event43 Attorney Docket No. SC-5630 is not the closest switching device upstream of the fault, have fault interrupting capabilities.
9. The method according to claim 1 wherein the switching devices are mis-coordinated where the switching device that interrupts the overcurrent event is not a first switching device have fault interrupting capabilities.
14. The method according to claim 1 wherein the method locates and isolates multiple sequential faults, multiple simultaneous faults and galloping faults.
10. The method according to claim 1 wherein the method locates and isolates multiple sequential faults, multiple simultaneous faults and galloping faults.
15. The method according to claim 1 wherein the network is designed to support unlimited segmentation with sectionalizers or reclosers.
11. The method according to claim 1 wherein the network is designed to support unlimited segmentation with sectionalizers or reclosers.
16. The method according to claim 1 wherein the network is a closed- loop network.  

12. The method according to claim 1 wherein the network is a closed-loop network.
17. The method according to claim 1 wherein some of the switching devices have fault interrupting capabilities and some of the switching devices do not have fault interrupting capabilities.
13. The method according to claim 1 wherein some of the switching devices have fault interrupting capabilities and some of the switching devices do not have fault interrupting capabilities.
18. The method according to claim 1 wherein the switching devices are reclosers, sectionalizers or circuit breakers.
14. The method according to claim 1 wherein the switching devices are reclosers, sectionalizers or circuit breakers.
19. A method for locating and isolating a fault in a power distribution network, the network including at least one power source, at least one feeder and a plurality of switching devices positioned along the at least one feeder and being in communications with each other, where network sections are defined between adjacent switching devices and where at least one of the switching devices does not have a voltage sensing capability, the method comprising: increasing a count value in a switching device that interrupted an overcurrent event and in each of the switching devices that detected the overcurrent event; 44 Attorney Docket No. SC-5630 sending a count and current (C&I) message from each of the switching devices that detected the overcurrent event and then measured the loss of voltage upstream, from each of the switching devices that detected the overcurrent event and has an upstream neighbor switching device that does not have a voltage sensing capability, from each of the switching devices that detected the overcurrent event and does not have a voltage detecting capability, and from each of the switching devices that detected the overcurrent event, does not have a voltage detecting capability and inferred loss of voltage upstream by measured current, the C&I message including a measured current by the sending switching device and the count value of the sending switching device; starting a C&I timer in each switching device that sent a C&I message; performing a current matching test in each switching device that started the C&I timer and it has expired, between the measured current that may have been received in a C&I message by that switching device and current measured by that switching device; repeating increasing the count value, sending the C&I messages, starting the C&I timer and performing the current matching test in response to repeated interruptions of the overcurrent event; determining that the fault is in an immediate downstream section of a switching device based on the count value in that device matching a predetermined first count value and a current matching test failure; and sending a downstream switch open message to an immediate downstream switching device from the switching device that determined that the fault is in its immediate downstream section to isolate a downstream end of the faulted section.
15. A method for locating and isolating a fault in a power distribution network, the network including at least one power source, at least one feeder and a plurality of switching devices positioned along the at least one feeder and being in communications with each other, where network sections are defined between adjacent switching devices, the method comprising: 




increasing a count value in each switching device that detected an overcurrent event and then detected loss of voltage upstream as a result of the overcurrent event being interrupted; sending a count and current (C&I) message from each of the switching devices that detected the overcurrent event and then detected the loss of voltage upstream to an upstream neighbor switching device,













 the C&I message including a measured current by the sending switching device and the count value of the sending switching device; starting a C&I timer in each switching device that increased its count; performing a current matching test in each switching device that started the C&I timer and it has expired between the measured current that may have been received in a C&I message by that switching device and current measured by that switching device; 

repeating increasing the count value, sending the C&I messages, starting the C&I timer and performing the current matching test in response to repeated interruptions of the overcurrent event; determining that the fault is in an immediate downstream section of a switching device based on the count value in that device matching a predetermined first count value and a current matching test failure; and sending a downstream switch open message to an immediate downstream switching device from the switching device that determined that the fault is in its immediate downstream section to isolate a downstream end of the faulted section.
20. The method according to claim 19 further comprising sending an upstream switch open message to a downstream switching device to open the45 Attorney Docket No. SC-5630 switching device from a sending switching device that has a count value matching a predetermined second count value if the sending switching device has a voltage sensing capability and detects an upstream loss of voltage, the sending switching device does not have a voltage sensing capability, and did not open to interrupt the overcurrent event, the switching device is a sectionalizer and does not have a voltage sensing capability and the sending switching device is capable of interrupting the overcurrent event, does not have a voltage sensing capability and inferred the loss of voltage from measured current, wherein the first count value is less than the second count value.
16. The method according to claim 15 further comprising sending an upstream switch open message to a downstream switching device from a switching device that has a count value matching a predetermined second count value, wherein the first count value is less than the second count value.
21. The method according to claim 20 further comprising locking open the interrupting device when its count value matches a predetermined third count value and upstream loss-of-voltage (LoV), wherein the third count value is greater than the second count value, wherein the interrupting device ignores the upstream switch open message if it receives it.

17. The method according to claim 16 further comprising locking open the interrupting device when its count value matches a predetermined third count value, wherein the third count value is greater than the second count value, wherein the interrupting device ignores the upstream switch open message if it receives it.
19. A method for locating and isolating a fault in a power distribution network, the network including at least one power source, at least one feeder and a plurality of switching devices positioned along the at least one feeder and being in communications with each other, where network sections are defined between adjacent switching devices and where at least one of the switching devices does not have a voltage sensing capability, the method comprising: increasing a count value in a switching device that interrupted an overcurrent event and in each of the switching devices that detected the overcurrent event; 44 Attorney Docket No. SC-5630 sending a count and current (C&I) message from each of the switching devices that detected the overcurrent event and then measured the loss of voltage upstream, from each of the switching devices that detected the overcurrent event and has an upstream neighbor switching device that does not have a voltage sensing capability, from each of the switching devices that detected the overcurrent event and does not have a voltage detecting capability, and from each of the switching devices that detected the overcurrent event, does not have a voltage detecting capability and inferred loss of voltage upstream by measured current, the C&I message including a measured current by the sending switching device and the count value of the sending switching device; starting a C&I timer in each switching device that sent a C&I message; performing a current matching test in each switching device that started the C&I timer and it has expired, between the measured current that may have been received in a C&I message by that switching device and current measured by that switching device; repeating increasing the count value, sending the C&I messages, starting the C&I timer and performing the current matching test in response to repeated interruptions of the overcurrent event; determining that the fault is in an immediate downstream section of a switching device based on the count value in that device matching a predetermined first count value and a current matching test failure; and sending a downstream switch open message to an immediate downstream switching device from the switching device that determined that the fault is in its immediate downstream section to isolate a downstream end of the faulted section.
19. A method for locating and isolating a fault in a power distribution network, the network including at least one power source, at least one feeder and a plurality of switching devices positioned along the at least one feeder and being in communications with each other, where network sections are defined between adjacent switching devices, the method comprising:




 increasing a count value in each switching device that detected an overcurrent event and then detected loss of voltage upstream as a result of the overcurrent event being interrupted; sending a count and current (C&I) message from each of the switching devices that detected the overcurrent event and then detected the loss of voltage upstream to an upstream neighbor switching device, 













the C&I message including a measured current by the sending switching device and the count value of the sending switching device; starting a C&I timer in each switching device that increased its count; performing a current matching test in each switching device that started the C&I timer and it has expired between the measured current that may have been received in a C&I message by that switching device and current measured by that switching device; determining that the fault is in an immediate downstream section of a switching device based on the count value in that device matching a predetermined first count value and a current matching test failure; and sending a downstream switch open message to an immediate downstream switching device from the switching device that determined that the fault is in its immediate downstream section to isolate a downstream end of the faulted section.


Allowable Subject Matter
10. Claim 1-21 are allowed over the art of record. 
The following is an examiner’s statement of reasons for allowance: 
In re to claim 1, claim 1 recites, inter alia, “where network sections are defined between adjacent switching devices and where at least one of the switching devices does not have a voltage sensing capability, the method comprising: detecting an overcurrent event in the network from the fault by at least some of the switching devices; interrupting the overcurrent event by opening and then immediately locking out or performing subsequent reclosing operations by at least one of the switching devices that detected the overcurrent event; increasing a count value in the switching device that interrupted the overcurrent event and in each of the switching devices that detected the overcurrent event and then detected loss of voltage upstream, in each of the switching devices that detected the overcurrent event and does not have a voltage sensing capability and in each of the switching devices that detected the overcurrent event, does not have a voltage sensing capability and inferred the loss of voltage upstream by measured current; sending a count and current (C&I) message from each of the switching devices that detected the overcurrent event and then measured the loss of voltage upstream, from each of the switching devices that detected the overcurrent event and has an upstream neighbor switching device that does not have a voltage sensing capability, from each of the switching devices that detected the overcurrent event and does not have a voltage detecting capability, and from each of the switching devices that detected the overcurrent event, does not have a voltage detecting capability and inferred loss of voltage upstream by measured current, the C&I message including the locally measured current by 40 Attorney Docket No. SC-5630 the sending switching device and the count value of the sending switching device; starting a C&I timer in each switching device that sent a C&I message; performing a current matching test, in each switching device that started the C&I timer and it has expired, between the measured current that may have been received in a C&I message by that switching device and current measured by that switching device; populating a fault isolation table in each switching device that detects the overcurrent event that includes its count value, its measured current and accumulated current from a received C&I message; repeating interrupting the overcurrent event, increasing the count value, sending the C&I messages, starting the C&I timer, performing the current matching test and populating the fault isolation table; determining that the fault is in an immediate downstream section of a switching device based on the count value in that device matching a predetermined first count value and a current matching test failure; and sending a downstream switch open message to an immediate downstream switching device from the switching device that determined that the fault is in its immediate downstream section to isolate a downstream end of the faulted section”
In re to claim 19, claim 1 recites, inter alia, “where network sections are defined between adjacent switching devices and where at least one of the switching devices does not have a voltage sensing capability, the method comprising: increasing a count value in a switching device that interrupted an overcurrent event and in each of the switching devices that detected the overcurrent event; 44 Attorney Docket No. SC-5630 sending a count and current (C&I) message from each of the switching devices that detected the overcurrent event and then measured the loss of voltage upstream, from each of the switching devices that detected the overcurrent event and has an upstream neighbor switching device that does not have a voltage sensing capability, from each of the switching devices that detected the overcurrent event and does not have a voltage detecting capability, and from each of the switching devices that detected the overcurrent event, does not have a voltage detecting capability and inferred loss of voltage upstream by measured current, the C&I message including a measured current by the sending switching device and the count value of the sending switching device; starting a C&I timer in each switching device that sent a C&I message; performing a current matching test in each switching device that started the C&I timer and it has expired, between the measured current that may have been received in a C&I message by that switching device and current measured by that switching device; repeating increasing the count value, sending the C&I messages, starting the C&I timer and performing the current matching test in response to repeated interruptions of the overcurrent event; determining that the fault is in an immediate downstream section of a switching device based on the count value in that device matching a predetermined first count value and a current matching test failure; and sending a downstream switch open message to an immediate downstream switching device from the switching device that determined that the fault is in its immediate downstream section to isolate a downstream end of the faulted section.”
In re to claims 12-18, claims 12-18 depend from claims 1, thus are also allowed for the same reasons provided above. 
In re to claims 20-23, claims 20-23 depend from claims 19, thus are also allowed for the same reasons provided above. 
Examiner Note: Claims 1 and 19 are contains allowable subject matter. However, applicant has to comply with 35 U.S.C. § 112 (b) and claims objection requirements in order to overcome the issues listed above. 
Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quinlan (11128127) discloses a control system and method for a feeder, or portion of the distribution grid, which enables fault location, isolation and service restoration without communications between the feeder switches. The method uses definite time coordination between feeder switches and local measurements to determine which switches should open or close in order to isolate the fault and restore service downstream of a faulted section
Guo (20200259320) discloses a communication-based permissive protection method for protecting an electrical power distribution network from a fault. The network includes a power source, an electrical line and a plurality of fault interrupters, where the fault interrupters are operable to prevent current flow in response to the fault. The method includes detecting the fault by each fault interrupter that is between the fault and the power source, and sending a drop of voltage message from each fault interrupter that doesn't detect the fault, but does detect a drop of voltage as a result of the fault to its immediate upstream fault interrupter. The method opens the fault interrupter that both detects the fault and receives a drop of voltage message from all of the fault interrupters immediately downstream of that fault interrupter.
Marendic discloses (20220181871) discloses a system and method for fault location and isolation in an electrical power distribution network, where the network includes a plurality of switching devices provided along a feeder. The method includes detecting an overcurrent event in the network from the fault and interrupting the overcurrent event by opening and then immediately locking out or subsequently reclosing and testing the fault. A count value is increased in each switching device that detected the overcurrent event. A count and current (C&I) message is sent from each of the switching devices that detected the overcurrent event and then detected the loss of voltage upstream to an upstream neighbor switching device. Current measurements in the C&I messages, measured current by the devices and the counts values in the devices determine what devices are opened to isolate the fault.
Quinlan (20220109302) discloses a system and method for restoring power in a closed-loop power distribution network. The network includes at least two power sources, at least one feeder and a plurality of switching devices positioned along the at least one feeder and being in communications with each other. The method performs a radial restoration process for restoring power and then determines that at least one of the sections is not receiving power after the radial restoration process has been performed. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839